STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
                                                                     October 11, 2018
In re C. L. RICH, Minor.

                                                                     No. 342964
                                                                     St. Clair Circuit Court
                                                                     Family Division
                                                                     LC No. 17-000183-NA


Before: JANSEN, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating his parental rights to a
minor child pursuant to MCL 712A.19b(3)(g) (failure to provide proper care or custody), (h)
(imprisonment for such a period that the child will be deprived of a normal home for more than
two years), and (j) (reasonable likelihood that child will be harmed if returned to the parent). We
affirm.

        At the time of the child’s removal in May 2017, he was in the care of his mother, who
was drug-addicted and without housing and income. Respondent had not yet established his
legal paternity of the child. On June 15, 2017, the child’s mother died as a result of her drug use.
The trial court held a paternity hearing on October 26, 2017, and respondent, who was
incarcerated for multiple drug-related offenses and for resisting arrest or assaulting a police
officer, established paternity. Shortly thereafter, the Department of Health and Human Services
(DHHS) filed for permanent custody of the child, and the court authorized a permanent custody
petition against respondent. After a trial on January 31, 2018, the court terminated respondent’s
parental rights pursuant to MCL 712A.19b(3)(g), (h), and (j), which provide:

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.1



1
 MCL 712A.19b(3)(g) has been amended, effective June 12, 2018. See 2018 PA 58. The
amended version of this statutory ground provides that a court may terminate parental rights to a


                                                -1-
               (h) The parent is imprisoned for such a period that the child will be
        deprived of a normal home for a period exceeding 2 years, and the parent has not
        provided for the child’s proper care and custody, and there is no reasonable
        expectation that the parent will be able to provide proper care and custody within
        a reasonable time considering the child’s age.

                                                * * *

                (j) There is a reasonable likelihood, based on the conduct or capacity of
        the child’s parent, that the child will be harmed if he or she is returned to the
        home of the parent.

        To terminate parental rights, the trial court must find that at least one of the statutory
grounds for termination set forth in MCL 712A.19b(3) has been established by clear and
convincing evidence and that termination is in the best interests of the child. MCL 712A.19b(5);
In re Sours, 459 Mich 624, 632; 593 NW2d 520 (1999). We review the court’s decision for clear
error. Id. at 633.

        Termination of respondent’s parental rights was proper under MCL 712A.19b(3)(g). At
the time of the child’s placement into protective care, respondent had not established paternity
and had left the child in the care of his drug-addicted mother, who was without income or
housing and who left the child without appropriate supervision. Respondent’s lack of
responsibility towards the child was made clear when he testified that he did not think he was
responsible for the child coming into protective care because he was already incarcerated at the
time of removal.2 Respondent’s failure to establish paternity until the child was almost five
years old further demonstrated his lack of commitment to him. Respondent’s contention that he
did not become the legal father until after the case had started does not weigh in respondent’s
favor. Even when respondent, as a “mere putative father,” did not yet have a legal duty to care
for the child, as the biological father he had a moral duty to support him, or at a minimum, plan
for his safety. In re LE, 278 Mich App 1, 23-24; 747 NW2d 883 (2008). Indeed, a respondent’s
conduct before perfecting paternity can provide a basis for termination of parental rights. Id. at
23. Here, respondent’s lack of suitable housing and employment, engagement in criminality, and
extensive drug activity before establishing paternity supported termination of his parental rights
under MCL 712A.19b(3)(g).

      Likewise, respondent’s lack of awareness about the child’s delays demonstrated that he
was not a fit caregiver because it showed that he was not sufficiently attentive to the child.



child if it finds: “The parent, although, in the court’s discretion, financially able to do so, fails to
provide proper care or custody for the child and there is no reasonable expectation that the parent
will be able to provide proper care and custody within a reasonable time considering the child’s
age.”
2
  Evidence indicated that respondent, the child, and the child’s mother used to live together, and
three Child Protective Services referrals were made for the household during that time.


                                                  -2-
There is simply no indication that respondent was able to provide for the child or that he ever
did. In addition, as the trial court properly noted, there is no reasonable expectation that
respondent will have his substance abuse under control in a reasonable time because past
attempts at rehabilitation had failed.3 See MCL 712A.19b(3)(g).

        Although we need not address the additional factors cited by the trial court because of the
establishment of MCL 712A.19b(3)(g), we briefly discuss them for the sake of completeness.
Termination of respondent’s parental rights was appropriate under MCL 712A.19b(3)(h).
Respondent will be incarcerated for over two years4 and has not provided for the child’s care and
custody. Contrary to respondent’s claim on appeal, there is no evidence that respondent made
viable efforts to care for the child during the time when he would be incarcerated. In In re
Mason, 486 Mich 142, 161; 782 NW2d 747 (2010), the Supreme Court noted the following in
regard to MCL 712A.19b(3)(h):

       The combination of the first two criteria—that a parent’s imprisonment deprives a
       child of a normal home for more than two years and the parent has not provided
       for proper care and custody—permits a parent to provide for a child’s care and
       custody although the parent is in prison; he need not personally care for the child.
       The third necessary condition is forward-looking; it asks whether a parent “will be
       able to” provide proper care and custody within a reasonable time. Thus, a
       parent’s past failure to provide care because of his incarceration also is not
       decisive.

Accordingly, a parent may fulfill the duty to provide proper care and custody by voluntarily
granting custody of a child to a relative. Id. at 163-164. Here there is no evidence that
respondent actually took prompt, appropriate action to arrange for custody of or guardianship
over the child. The child was taken into protective care after being found in an unfit
environment. Any suggestions respondent made, without additional actions on his part, were
insufficient to provide for the child’s proper care and custody and were insufficient evidence of a
reasonable expectation that respondent would be able to provide for proper care and custody
within a reasonable time. Although respondent argues that he has taken some classes while in
prison, given his history of not being able to maintain a drug-free lifestyle when he is out of a
structured setting, the classes he took in prison would not be enough to ensure his parental fitness


3
  While not making a separate argument about services or providing any legal authorities
regarding services, respondent states: “DHHS has not been able to provide any services to . . .
respondent.” We note, however, that the agency’s inability to provide services was due to
respondent’s incarceration; we further note that respondent did participate in a number of
services offered in prison.
4
  Respondent’s earliest out-date is February 2022. The trial court properly noted that any
possibility of an earlier release date based on a “boot camp” was entirely speculative at this
point. The court stated that “he’s not eligible for parole before [February 2022] . . . as the facts
are right now.”


                                                -3-
after his release from prison.          Termination of parental right was proper under MCL
712A.19b(3)(h).5

       Termination of parental rights was also proper under MCL 712A.19b(3)(j) because the
child would be at risk of harm in respondent’s care. Although respondent argues that he did not
harm the child, this statutory section addresses risk of harm. Respondent admitted to his
probation officer that he could not properly function without methamphetamines. His substance
use and criminal lifestyle would put the child at risk of harm. Respondent’s propensity toward
criminality was so ingrained that he even got involved in new criminal activity while on
probation. With respondent’s lifestyle of drugs and crime, the child would likely have been
exposed to harm. Thus, termination was proper under MCL 712A.19b(3)(j).

        The trial court also did not err in its best-interests determination. MCL 712A.19b(5) (“If
the court finds that there are grounds for termination of parental rights and that termination of
parental rights is in the child’s best interests, the court shall order termination of parental rights
and that additional efforts for reunification of the child with the parent not be made.”). The
record clearly showed that termination of parental rights was in the child’s best interests. When
the child was first placed in protective care he was acting out, demonstrating impulsivity, and
had significant delays. After spending time in his foster home, where he was provided structure
and his needs were met, he made significant progress so that therapeutic services were no longer
needed and he was moved up to grade level. The child was thriving in the placement.
Moreover, the child has not asked about respondent since the very beginning of the case, which
demonstrated a lack of bond between the child and his father, despite respondent’s claim to the
contrary. It is in the child’s best interests to continue in a structured, stable environment and to
achieve permanence rather than to pursue a relationship with respondent, who has a poor track
record. See, generally, In re Frey, 297 Mich App 242, 248-249; 824 NW2d 569 (2012), and In
re AH, 245 Mich App 77, 89; 627 NW2d 33 (2001) (discussing best interests). Thus, the trial
court did not err in its best-interests determination.

          Affirmed.

                                                              /s/ Kathleen Jansen
                                                              /s/ Patrick M. Meter
                                                              /s/ Cynthia Diane Stephens




5
    At any rate, because termination.


                                                 -4-